
	
		II
		111th CONGRESS
		1st Session
		S. 1180
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for greater diversity within, and to improve
		  policy direction and oversight of, the Senior Executive Service.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Senior Executive Service Diversity
			 Assurance Act of 2009.
		2.FindingsCongress finds that—
			(1)according to the
			 most recent findings from the Government Accountability Office—
				(A)minorities made up
			 22.5 percent of the individuals serving at the GS–15 and GS–14 levels and 15.8
			 percent of the Senior Executive Service in 2007;
				(B)women made up 34.3
			 percent of the individuals serving at the GS–15 and GS–14 levels and 29.1
			 percent of the Senior Executive Service in 2007; and
				(C)although the number
			 of career Senior Executive Service members increased from 6,110 in 2,000 to
			 6,555 in 2007, the representation of African-American men in the career Senior
			 Executive Service declined during that same period from 5.5 percent to 5.0
			 percent; and
				(2)according to the
			 Office of Personnel Management—
				(A)Black employees
			 represented 6.1 percent of employees at the Senior Pay levels and 17.9 percent
			 of the permanent Federal workforce compared to 10 percent in the civilian labor
			 force in 2008;
				(B)Hispanic employees
			 represented 4.0 percent of employees at the Senior Pay levels and 7.9 percent
			 of the permanent Federal workforce compared to 13.2 percent of the civilian
			 labor force in 2008; and
				(C)women represented
			 29.1 percent of employees at the Senior Pay levels and 44.2 percent of the
			 permanent Federal workforce compared to 45.6 percent of the civilian labor
			 force in 2008.
				3.DefinitionsIn this Act—
			(1)the term
			 Director means the Director of the Office of Personnel
			 Management;
			(2)the term
			 Senior Executive Service has the meaning given under section 2101a
			 of title 5, United States Code;
			(3)the terms
			 agency, career appointee, and career
			 reserved position have the meanings given under section 3132 of title
			 5, United States Code; and
			(4)the term SES
			 Resource Office means the Senior Executive Service Resource Office
			 established under section 4.
			4.Senior Executive
			 Service Resource Office
			(a)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Director
			 shall establish within the Office of Personnel Management an office to be known
			 as the Senior Executive Service Resource Office.
			(b)MissionThe
			 mission of the SES Resource Office shall be to—
				(1)improve the
			 efficiency, effectiveness, and productivity of the Senior Executive Service
			 through policy formulation and oversight;
				(2)advance the
			 professionalism of the Senior Executive Service; and
				(3)ensure that, in
			 seeking to achieve a Senior Executive Service reflective of the Nation’s
			 diversity, recruitment is from qualified individuals from appropriate
			 sources.
				(c)Functions
				(1)In
			 generalThe functions of the
			 SES Resource Office are to—
					(A)make recommendations to the Director with
			 respect to regulations; and
					(B)provide guidance to agencies, concerning
			 the structure, management, and diverse composition of the Senior Executive
			 Service.
					(2)Specific
			 functionsIn order to carry
			 out the purposes of this section, the SES Resource Office shall—
					(A)take such actions
			 as the SES Resource Office considers necessary to manage and promote an
			 efficient, elite, and diverse corps of senior executives by—
						(i)creating policies
			 for the management and improvement of the Senior Executive Service;
						(ii)providing
			 oversight of the performance, structure, and composition of the Senior
			 Executive Service; and
						(iii)providing
			 guidance and oversight to agencies in the management of senior executives and
			 candidates for the Senior Executive Service;
						(B)be responsible for
			 the policy development, management, and oversight of the Senior Executive
			 Service pay and performance management system;
					(C)develop standards
			 for certification of each agency’s Senior Executive Service performance
			 management system and evaluate all agency applications for
			 certification;
					(D)be responsible for
			 coordinating, promoting, and monitoring programs for the advancement and
			 training of senior executives, including the Senior Executive Service Federal
			 Candidate Development Program;
					(E)provide oversight
			 of, and guidance to, agency executive resources boards;
					(F)be responsible for
			 the administration of the qualifications review board;
					(G)establish and
			 maintain annual statistics (in a form that renders such statistics useful to
			 appointing authorities and candidates) on—
						(i)the
			 total number of career reserved positions at each agency;
						(ii)the
			 total number of vacant career reserved positions at each agency;
						(iii)of
			 the positions under clause (ii), the number for which candidates are being
			 sought;
						(iv)the amount of
			 time a career reserved position is vacant;
						(v)the
			 amount of time it takes to hire a candidate into a career reserved
			 position;
						(vi)the number of individuals who have been
			 certified in accordance with section 3393(c) of title 5, United States Code,
			 and the composition of that group of individuals with regard to race,
			 ethnicity, sex, age, and individuals with disabilities;
						(vii)the composition
			 of the Senior Executive Service with regard to race, ethnicity, sex, age, and
			 individuals with disabilities;
						(viii)the composition
			 of executive resources boards with regard to race, ethnicity, sex, and
			 individuals with disabilities; and
						(ix)the composition of qualifications review
			 boards with regard to race, ethnicity, sex, and individuals with
			 disabilities;
						(H)make available to the public through the
			 official public Internet site of the Office of Personnel Management, the data
			 collected under subparagraph (G);
					(I)establish and promote mentoring programs
			 for potential candidates for the Senior Executive Service, including candidates
			 who have been certified as having the executive qualifications necessary for
			 initial appointment as a career appointee under a program established under to
			 section 3396(a) of title 5, United States Code;
					(J)conduct a continuing program for the
			 recruitment of women, members of racial and ethnic minority groups, and
			 individuals with disabilities for Senior Executive Service positions, with
			 special efforts directed at recruiting from educational institutions,
			 professional associations, and other sources;
					(K)advise agencies on the best practices for
			 an agency in utilizing or consulting with an agency’s equal employment or
			 diversity office or official (if the agency has such an office or official)
			 with regard to the agency’s Senior Executive Service appointments process;
			 and
					(L)evaluate and implement strategies to ensure
			 that agencies conduct appropriate outreach to other agencies to identify
			 candidates for Senior Executive Service positions.
					(d)Protection of
			 individually identifiable informationFor purposes of subsection (c)(2)(H), the
			 SES Resource Office shall combine data for any agency that is not named in
			 section 901(b) of chapter 31, United States Code, to protect individually
			 identifiable information.
			(e)Cooperation of
			 agenciesThe head of each
			 agency shall provide the Office of Personnel Management with such information
			 as the SES Resource Office may require in order to carry out subsection
			 (c)(2)(G).
			(f)StaffingThe
			 Director of the Office of Personnel Management shall make such appointments as
			 necessary to staff the SES Resource Office.
			5.Career
			 appointments
			(a)Promoting
			 diversity in the career appointments processSection 3393(b) of title 5, United States
			 Code, is amended by inserting after the first sentence the following: In
			 establishing an executive resources board, the head of the agency shall, to the
			 extent practicable, ensure diversity of the board and of any subgroup thereof
			 or other evaluation panel related to the merit staffing process for career
			 appointees, by including members of racial and ethnic minority groups, women,
			 and individuals with disabilities..
			(b)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Director shall promulgate regulations to implement
			 subsection (a).
			(c)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Director shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Oversight
			 and Government Reform of the House of Representatives a report evaluating
			 agency efforts to improve diversity in executive resources boards based on the
			 information collected by the SES Resource Office under section 4(c)(2)(G)
			 (viii) and (ix).
			6.Encouraging a
			 more diverse Senior Executive Service
			(a)Senior Executive
			 Service diversity plans
				(1)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, each agency, in consultation with
			 the Office of Personnel Management and the Chief Human Capital Officers
			 Council, shall submit to the Office of Personnel Management a plan to enhance
			 and maximize opportunities for the advancement and appointment of minorities,
			 women, and individuals with disabilities in the agency to the Senior Executive
			 Service. Agency plans shall be reflected in the strategic human capital
			 plan.
				(2)ContentsAgency plans shall address how the agency
			 is identifying and eliminating barriers that impair the ability of minorities,
			 women, and individuals with disabilities to obtain appointments to the Senior
			 Executive Service and any actions the agency is taking to provide advancement
			 opportunities, including—
					(A)conducting
			 outreach to minorities, women, and individuals within the agency and outside
			 the agency;
					(B)establishing and
			 maintaining training and education programs to foster leadership
			 development;
					(C)identifying career
			 enhancing opportunities for agency employees;
					(D)assessing internal
			 availability of candidates for Senior Executive Service positions; and
					(E)conducting an
			 inventory of employee skills and addressing current and potential gaps in
			 skills and the distribution of skills.
					(3)Update of
			 agency plansAgency plans shall be updated at least every 2 years
			 during the 10 years following enactment of this Act. An agency plan shall be
			 reviewed by the Office of Personnel Management and, if determined to provide
			 sufficient assurances, procedures, and commitments to provide adequate
			 opportunities for the advancement and appointment of minorities, women, and
			 individuals with disabilities to the Senior Executive Service, shall be
			 approved by such Office. An agency may, in updating its plan, submit to the
			 Office of Personnel Management an assessment of the impacts of the plan.
				(b)Summary and
			 evaluationNot later than 180
			 days after the deadline for the submission of any report or update under
			 subsection (a), the Director shall transmit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Oversight
			 and Government Reform of the House of Representatives a report summarizing and
			 evaluating the agency plans or updates (as the case may be) so
			 submitted.
			(c)CoordinationThe
			 Office of Personnel Management shall, in carrying out subsection (a), evaluate
			 existing requirements under section 717 of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e–16) and section 501 of the Rehabilitation Act of 1973 (29 U.S.C.
			 791) and determine how agency reporting can be performed so as to be consistent
			 with, but not duplicative of, such sections and any other similar
			 requirements.
			
